 
 
IV 
111th CONGRESS
1st Session
H. RES. 820 
IN THE HOUSE OF REPRESENTATIVES 
 
October 8, 2009 
Mr. Royce (for himself, Mr. Wolf, Mr. Moran of Virginia, and Mr. Cao) submitted the following resolution; which was referred to the Committee on Foreign Affairs
 
RESOLUTION 
Condemning the pervasive corruption of the Kingdom of Cambodia. 
 
 
Whereas the Government of the Kingdom of Cambodia employs threatening tactics, including the murder of opposition candidates, to curb political dissent;  
Whereas according to Human Rights Watch, Khim Sambo, a reporter for Moneaksekar Khmer, a newspaper affiliated with the opposition Sam Rainsy Party, was shot and killed and his son was fired upon numerous times in a drive by shooting in central Phnom Penh on July 11, 2008; 
Whereas according to Human Rights Watch, this killing appears to be intended to send a message not to engage in opposition politics;  
Whereas the Cambodian judicial system is fraught with corruption and is used as a tool by the ruling party to silence opposition;  
Whereas Freedom House has consistently rated Cambodia as Not Free, in its rankings of world freedom;
Whereas according to the NGO Global Witness, Cambodia is run by a kleptocratic elite that generates much of its wealth via the seizure of public assets, particularly natural resources;
Whereas, Yash Ghai, Special Representative of the United Nations Secretary-General on Human Rights in Cambodia issued the following statement to the United Nations Human Rights Council, One does not need expertise in human rights to recognize that many policies of the government have subverted the essential principles of democracy and due process, deprived people of their economic resources and means of livelihood, and denied them their dignity;  
Whereas Parliamentarian Mu Sochua, a member of the opposition Sam Rainsy Party, was stripped of her parliamentary immunity and given a criminal conviction for openly criticizing Prime Minister Hun Sen;  
Whereas Ms. Sochua testified before the Tom Lantos Human Rights Commission on September 10, 2009, I am one of thousands of innocent journalists, trade union leaders, teachers, and villagers who are tried by a judicial system that is well know for corruption, for incompetence and for acting under the control of the government and those who have political influence and money;  
Whereas the Cambodian Government is often complicit in the sex trade industry and endemic corruption has exacerbated the problem of human trafficking; 
Whereas according to the U.S. Department of State 2009 Trafficking in Persons Report, Corruption is pervasive in Cambodia and it is widely believed that many individuals, including police and judicial officials, are both directly and indirectly involved in trafficking; and 
Whereas local police and governmental officials commonly accept bribes and extort money to allow brothels to stay in business: Now, therefore, be it 
 
That the House of Representatives— 
(1)condemns the repression of opposition candidates by the ruling Cambodian People's Party in Cambodia; and 
(2)calls on the Government of the Kingdom of Cambodia and international organizations to take concrete steps to combat the worsening problem of human trafficking in Cambodia. 
 
